R. O. MORROW, Circuit Judge.
This cause comes before the court on the defendants’ motion for a summary judgment.
From the record, including affidavits, answers to interrogatories and depositions, there appears tobe no dispute as to the facts, which tersely stated are that the plaintiff Nena Watson, occupying a room in defendants’ hotel, turned a porcelain faucet in the bathroom in said hotel, which broke in her hand, cutting her hand and injuring her; that there was no apparent defect in the handle and that a proper inspection of the same would reveal no defect.
On the day of the hearing, the plaintiffs filed an affidavit of a plumbing contractor wherein he states that porcelain faucet handles have a tendency to break; that he replaces them with metal handles; that the manufacture of such handles was discontinued many years ago; that in his opinion a reasonably careful person would not use such handles.
A rather thorough summation of the law on this subject is given in 18 A.L.R. 2d, pages 977 and 978.
The court construes the statements in the affidavit of the plumbing contractor to be opinions and conclusions of law, not issues of fact to be tried by a jury, the question of law being stated as follows —“Does it constitute actionable negligence for a hotel owner or innkeeper to maintain on his premises for the use of business invitees, porcelain plumbing fixtures which have no apparent defect?”
The court is of the opinion that in this jursdiction the question must be answered in the negative.
There being no genuine issue as to any material fact, it is ordered that the motion for summary judgment is granted, and that the plaintiffs take nothing by their complaint, and that the defendants go hence without day, and the costs herein are taxed against the plaintiffs. The order directing pretrial conference is canceled.